Title: 8. To Hendrik Calkoen, 16 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 8
       Sir
       Amsterdam October 16th. 1780
      
      The eighth Enquiry is, what England properly ought to do, to force America to Submission, and preserve her in it? How much Time, Money, and how many Vessels would be wanted for that purpose?
      I assure You, Sir, I am as much at a loss to inform You, in this particular, as Lord George Germaine would be. I can fix upon no Number of Men, nor any Sum of Money, nor any Number of Ships, that I think would be sufficient. But most certainly no Number of Ships or Men which Great Britain now has, or ever can have, nor any Sum of Money, that She will ever be able to command, will be sufficient.
      If it were in the power of Great Britain to send an hundred thousand Men to America, and they had Men of War and Transports enough to convey them there in safety, amidst the dangers that await now from French, Spanish and American Men of War, they might possibly get possession of two or three Provinces, and place so many Garrisons in various parts as to prevent the People from exercising the functions of Government, under their new Constitutions, and they might set up a sham Appearance of a Civil Government under the King. But I dont believe that an hundred thousand Men, could gain and preserve them the Civil Government of any three States in the Confederation. The States are at such distances from one another; there are such difficulties in passing from one to another by land; and such a multitude of Posts are necessary to be garrisoned and provided, in order to command any one Colony, that an Army of an hundred thousand Men, would soon find itself consumed, in getting and keeping possession of one or two States. But it would require the Armies of Semiramis to command and preserve them all.
      
      Such is the Nature of that Country and such the Character of the People, that if the English were to send ever so many Ships, and ever so many Troops, they never would subdue all the Americans. Numbers in every State would fly to the Mountains and beyond the Mountains, and there maintain a constant War against the English. In short the English, if they could conquer America, which they never can, nor any one State in it, it would cost them a standing Army of an hundred thousand Men to preserve their Conquest; for it is in vain for them ever to think of any other Governments taking place again under the King of England, but a military Government.
      As to the Number of Ships it must be in proportion to the number of Troops: they must have transports enough to carry their Troops, and Men of War enough to convoy them, through their numerous French, Spanish and American Enemies upon the Seas.
      As to the Sums of Money, You will easily see, that adding two hundred Millions more to the two hundred Millions they already owe, would not procure and maintain so many Ships and Troops.
      It is very certain the English can never send any great Numbers more of Troops to America. The Men are not to be had: the Money is not to be had: the Seamen and even the Transports are not to be had.
      
       I have the Honor to be
      
      
       I give this to Mr. Calkoen as my private Opinion concerning the question he asks. As Mr. Calkoen observes, this is a Question that had better not be publickly answered. But time will shew the Answer here given is right. It would at present be thought Extravagance or Enthusiasm. Mr. Adams only requests Mr. Calkoen to look over this letter a few years hence, and then say what his Opinion of it is. Victories gained by the English, in taking Sea-port Towns, or in open field fighting will make no difference in my answer to this Question. Victories gained by the English will conquer themselves sooner than the Americans. Fighting will not fail in the End to turn to the Advantage of America, although the English may gain an Advantage in this or that particular Engagement.
      
     